DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2020.

Claim Objections
Claims 18 and 20-22 are objected to because of the following informalities:  
Claim 18, line 10, “a portion the input signal” was claimed.  It should be --a portion of the input signal--.
Claims 20-22 are objected to based on the dependency from claim 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “to the switch through a resistor”, which renders the claim indefinite. It’s unclear whether a resistor refers to the first resistor, the second resistor, a third resistor or something else.
Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 13, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2005/0285697) in view of Abouda et al. (US 9,621,162) or, in the alternative. Chou (US 2005/0285697) in view of Balboni (US 2010/0013541) and Abouda et al. (US 9,621,162).

Regarding claim 1, Chou discloses an apparatus [e.g. figs. 1, 2, 4] for mitigating self-actuation of a micro-electro-mechanical system (MEMS)-based switch [e.g. 150], comprising: an input port [e.g. 215] of the MEMS-based switch configured to receive a radio frequency input signal [e.g. RF signal]; an actuator [e.g. DC,ground/Ra/120] configured to selectively apply an actuating voltage to the MEMS-based switch, thereby causing a state of the MEMS-based switch to change from one of (i) non-conductive [see at least paragraph 0021] to conductive [see at least paragraph 0024] or (ii) conductive [see at least paragraph 0024] to non-conductive [see at least paragraph 0021]; a coupler [see Ca] configured to couple at least a portion of the input signal to the actuating voltage [see at least paragraph 0021]; the coupler being a discrete component that is distinct from, but electrically coupled to, one or more components of the MEMS-based switch; and an output port [the output of the switch] that is electrically coupled to the input port when the state of the MEMS-based switch is conductive [see at least paragraph 0024], the MEMS-based switch further comprises a mechanically movable element [e.g. the mechanically movable element that closes the contact region 225] configured to selectively couple the input port to the output port, and a gate [e.g. 230] configured to facilitate application of an actuating force to the mechanically movable element. 
Alternatively, assuming arguendo: Ca is not a capacitor but a parasitic capacitance, Chou does not disclose the coupler being a discrete component that is distinct from, but electrically coupled to, one or more components of the MEMS-based switch. However, Balboni discloses capacitance may be intrinsic capacitance or deliberately added capacitor for MEMS switch [e.g. 122’, paras. 0032-0033]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by 

In addition, Chou (or the combination discussed above) discloses the actuator comprises a DC circuitry [e.g. DC], a reference potential [e.g. ground] and a second resistor [Ra], and wherein: (v) a node is electrically coupled to the gate through the second resistor. Chou (or the combination discussed above) does not explicitly disclose the DC circuitry [e.g. DC] comprising a driver, a switch controller, a first resistor and wherein: (i) an actuating voltage source is electrically coupled to a node through the first resistor, (ii) a first port of the driver is electrically coupled to the node, (iii) a second port of the driver is electrically coupled to a reference potential, (iv) a control port of the driver is electrically coupled to the switch controller, and (vi) the driver selectively electrically couples the first port of the driver to the second port of the driver in response to a switch control signal from the switch controller applied to the control port of the driver.
However, Abouda discloses a DC circuitry [e.g. 240/242/244] comprising an actuating voltage source [e.g. the power supply above 210], a driver [e.g. 242/244/240], a switch controller [e.g. the circuit that generates signal 221], a first resistor [e.g. the resistor below 210 fig. 2] and wherein: (i) the actuating voltage source [e.g. the power supply above 210]  is electrically coupled to a node [e.g. the middle node of 240 fig. 2] through the first resistor [e.g. the resistor below 210 fig. 2], (ii) a first port [e.g. output port] of the driver is electrically coupled to the node, (iii) a second port [e.g. ground port] of the driver is electrically coupled to a reference potential [e.g. ground], (iv) a control port [e.g. the gate of 220] of the driver is electrically coupled to the switch controller [e.g. the circuit that generates signal 221], and (vi) the driver 

Regarding claim 3, the combination discussed above discloses the apparatus of claim 1, wherein the coupler comprises a capacitor [e.g. Ca] having a first terminal [e.g. the top] and a second terminal [e.g. the bottom], the first terminal electrically coupled to the input port and the second terminal electrically coupled to the gate. 
Regarding claim 4, the combination discussed above discloses the apparatus of claim 1, wherein the radio frequency input signal is characterized by a minimum frequency that is larger than a resonant frequency of the mechanically movable element [see at least paragraph 0022, 0026].
Regarding claim 5, the combination discussed above discloses the apparatus of claim 1, wherein the actuator is configured to apply the actuating voltage to the switch through a resistor [e.g. Ra], a first terminal of the resistor electrically coupled to the actuator, and a second terminal of the resistor electrically coupled to a node, the node further electrically coupled to the gate, and wherein the coupler conveys at least a portion of the input signal to the node.


Alternatively, assuming arguendo: Ca is not a capacitor but a parasitic capacitance, Chou does not disclose the coupler being a discrete component that is distinct from, but electrically coupled to, one or more components of the MEMS-based switch. However, Balboni discloses capacitance may be intrinsic capacitance or deliberately added capacitor for MEMS switch [e.g. 122’, paras. 0032-0033]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chou in accordance with the teaching of Balboni regarding a capacitor in order to utilize a well-known capacitor to provide capacitance [paras. 0032-0033].



Regarding claim 18, Chou discloses an apparatus [e.g. figs. 1, 2, 4] for mitigating self-actuation events, comprising: a micro-electro- mechanical system MEMS-based switch [e.g. 150] comprising an input port [e.g. 215], an output port [the output of the switch], a mechanically movable element [e.g. the mechanically movable element that closes the contact region 225] configured to selectively couple the input port to the output port, and a gate [e.g. 230] configured to facilitate application of an actuating force to the mechanically movable element, the input port configured to receive an input signal [e.g. RF signal]; an actuator [e.g. DC,ground/Ra/120] configured to selectively apply an actuating voltage to the MEMS-based switch, thereby causing a state of the MEMS-based switch to change from one of (i) non-conductive to conductive or (ii) conductive to non-conductive; and a coupler [e.g. Ca] configured to couple at least a portion the input signal to the gate, the coupler being a discrete component that is distinct from, but electrically coupled to, one or more components of the MEMS-based switch; the output port is electrically coupled to the input port when the state of the switch is conductive. 
Alternatively, assuming arguendo: Ca is not a capacitor but a parasitic capacitance, Chou does not disclose the coupler being a discrete component that is distinct from, but electrically coupled to, one or more components of the MEMS-based switch. However, Balboni discloses capacitance may be intrinsic capacitance or deliberately added capacitor for MEMS switch [e.g. 122’, paras. 0032-0033]. Therefore, it would have been obvious to one having ordinary skill in 
		In addition, Chou (or the combination discussed above) discloses the actuator comprises a DC circuitry [e.g. DC], a reference potential [e.g. ground], wherein the actuator further comprises a second resistor [e.g. Ra], (v) the node is coupled to the gate through the second resistor. Chou (or the combination discussed above) does not explicitly disclose the DC circuitry [e.g. DC] comprises the DC circuitry [e.g. DC] comprising a driver, a switch controller, a first resistor, wherein: (i) the actuating voltage source is coupled to a node through the first resistor, (ii) a first port of the driver is coupled to the node, (iii) a second port of the driver is coupled to a reference potential, (iv) a control port of the driver is coupled to the switch controller, and (vi) the driver selectively couples the first port of the driver to the second port of the driver in response to a switch control signal from the switch controller applied to the control port of the driver.
However, Abouda discloses a DC circuitry [e.g. 240/242/244] comprising a DC circuitry [e.g. 240/242/244] comprising an actuating voltage source [e.g. the power supply above 210], a driver [e.g. 242/244/240], a switch controller [e.g. the circuit that generates signal 221], a first resistor [e.g. the resistor below 210 fig. 2], and wherein: (i) an actuating voltage source [e.g. the power supply above 210] is electrically coupled to a node [e.g. the middle node of 240 fig. 2] through the first resistor [e.g. the resistor below 210 fig. 2], (ii) a first port [e.g. output port] of the driver is electrically coupled to the node, (iii) a second port [e.g. ground port] of the driver is electrically coupled to a reference potential [e.g. ground], (iv) a control port [e.g. the gate of 220] of the driver is electrically coupled to the switch controller [e.g. the circuit that generates signal 
Regarding claim 20, the combination discussed above discloses the apparatus of claim 18, wherein the coupler comprises a capacitor [e.g. Ca  Chou] having a first terminal and a second terminal, the first terminal electrically coupled to the input port and the second terminal electrically coupled to the gate. 

Claims 7-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2005/0285697) in view of Abouda et al. (US 9,621,162) and Aimi et al. (US 2014/0305777) or, in the alternative. Chou (US 2005/0285697) in view of Balboni (US 2010/0013541), Abouda et al. (US 9,621,162) and Aimi et al. (US 2014/0305777).

Regarding claim 7, the combination discussed above discloses the apparatus of claim 1, except wherein the mechanically movable element comprises two or more movable segments, each of which is configured to selectively couple the input port to a respective output port. However, Aimi discloses a mechanically movable element comprises two or more movable 
Regarding claim 8, the combination discussed above discloses the apparatus of claim 1, wherein except the MEMS-based switch further comprises: a first switch segment comprising a first output port, a first movable mechanical element configured to selectively electrically couple the first input port to the first output port, and a first gate configured to facilitate application of the actuating force to the first movable mechanical element; a second switch segment comprising a second output port, a second movable mechanical element configured to selectively electrically couple the second input port to the second output port, and a second gate configured to facilitate application of the actuating force to the second movable mechanical element; wherein the first gate is electrically coupled to the second gate, and the first output port is electrically coupled to the second input port. However, Aimi discloses a first switch segment comprising a first output port, a first movable mechanical element configured to selectively electrically couple the first input port to the first output port, and a first gate [e.g. 28/30] configured to facilitate application of the actuating force to the first movable mechanical element; a second switch segment comprising a second output port, a second movable mechanical element configured to selectively electrically couple the second input port to the second output port, and a second gate [e.g. 30/28] configured to facilitate application of the actuating force to the second movable mechanical element; wherein the first gate is electrically coupled to the second gate, and the first output port is electrically coupled to the second input port [see at least fig. 2 Chou, figs. 2-4 of Aimi]. 
Regarding claim 9, the combination discussed above discloses the apparatus of claim 8, wherein the coupler comprises a capacitor [e.g. Ca] having a first terminal and a second terminal, the first terminal is electrically coupled to the first output port and the second input port, and the second terminal is electrically coupled to the first gate and the second gate.
Regarding claim 21, the combination discussed above discloses the apparatus of claim 18, except wherein the mechanically movable element comprises two or more beam segments, each of which is configured to selectively couple the input port to a respective output port. However, Aimi discloses a beam comprises two or more mechanically movable segments, each of which is configured to selectively couple the input port to a respective output port [figs. 2-8].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chou (or by the combination discussed above, i.e. Chou and Balboni) in accordance with the teaching of Aimi regarding MEMS in order to provide an enhanced system [paragraph 0007].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2005/0285697) in view of Madan et al. (US 2016/0179124) or, in the alternative. Chou (US 2005/0285697) in view of Balboni (US 2010/0013541) and Madan et al. (US 2016/0179124).
Regarding claim 22, Chou (or the combination discussed above) discloses the apparatus of claim 18. Chou does not disclose a band pass filter is coupled with a capacitor. However, .

Response to Arguments
The amendments filed 10/25/2021 have been addressed in the rejections discussed above.
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding claims 1, 3-5, 7-9, 13, 15, 18 and 20-22, applicant argues on page 8 that [f]irst, claim 6 requires that "the node is electrically coupled to the gate [of the MEMS- based switch] through the second resistor." The Office cites the middle node of 240 of Abouda Figure 2 as disclosing "the node" recited in claim 6. Abouda Figure 2 discloses coupling the middle node of 240 directly to the gate 202 of MOSFET 2, rather than through a resistor as recited in claim 6.
However, Chou disclose the output of DC circuitry [DC] is electrically coupled to the gate [of the MEMS- based switch] through a second resistor [e.g. Ra]. Accordingly, a second resistor [e.g. Ra] is still present after modifying the DC circuitry [e.g. DC] based on Abouda. Therefore, the combination (Chou and/or Balboni in view of Abouda) discloses the node is electrically coupled to the gate [of the MEMS- based switch] through the second resistor [e.g. Ra Chou]. See details of claims 1, 8 and 13 discussed above under 35 U.S.C. 103 rejection section.
In addition, applicant argues that [s]econd, claim 6 requires "the driver selectively electrically couples the first port of the driver to the second port of the driver in response to a switch control signal from the switch controller applied to the control port of the driver." Since 
However, Abouda Figure 2, however, shows that closing the NMOS switch 220 does couple the middle node of 240 to the low voltage supply node 205, because the middle node of 240 is coupled to the low voltage supply node 205 via an intervening resistor (i.e., the resistor below the middle node of 240).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842